Citation Nr: 1032170	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Prior to May 19, 2006, entitlement to an initial rating in 
excess of 10 percent for osteoarthritis of the lumbar spine with 
degenerative disc disease.  

2.  From May 19, 2006 to October 13, 2009, entitlement to a 
staged rating in excess of 20 percent for osteoarthritis of the 
lumbar spine with degenerative disc disease. 

3.  From October 14, 2009, entitlement to a staged rating in 
excess of 40 percent for osteoarthritis of the lumbar spine with 
degenerative disc disease.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
That rating decision granted service connection for 
osteoarthritis of the lumbar spine with degenerative disc disease 
and assigned a 10 percent rating, effective May 18, 2004, the 
date of the Veteran's initial claim for benefits.  The Veteran's 
disagreement with the rating assigned led to this appeal.

In May 2009, the Board remanded the issues on appeal to the 
Appeals Management Center (AMC) for further development.  The 
record indicates that the AMC complied with the Board's requests, 
including the acquiring of SSA and treatment records, and the 
provision of a VA medical examination to determine the current 
extent of the Veteran's back disorder.  Therefore, the Board 
finds that the AMC complied with the May 2009 Remand directives 
and will proceed to render a decision on the Veteran's claims.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the 
Board's duty to "insure [the RO's] compliance" with the terms of 
its remand orders).

During the pendency of this appeal, in a December 2009 rating 
decision, the VA granted service connection for radiculopathy of 
the bilateral lower extremities, assigning 10 percent ratings for 
each respective extremity.  As the Veteran has not filed a Notice 
of Disagreement regarding the ratings assigned for these 
disorders, these issues are not in appellate status and are not 
before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  
 
A hearing was held before the Board, via video conference, in 
March 2009.  A transcript is of record.  The Veterans Law Judge 
who presided at the hearing is no longer with the Board.  The VA 
advised the Veteran of his right to testify at a hearing before a 
different Veteran's law judge.  38 C.F.R. § 20.717 (2009).  In a 
June 2010 statement, the Veteran indicated that he did not wish 
to appear at another hearing and requested that the Board 
consider his case based upon the evidence of record.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 19, 2006, the Veteran's low back disorder was 
manifested by forward flexion of the thoracolumbar spine limited 
to 80 degrees; and combined range of motion of the thoracolumbar 
spine equaling 155 degrees.

2.  Prior to May 19, 2006 the Veteran's low back disorder was not 
manifested by muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reverse lordosis, or abnormal kyphosis.

3.  From May 19, 2006, to October 13, 2009, the Veteran's low 
back disorder was manifested by forward flexion of the 
thoracolumbar spine limited to 60 degrees; and combined range of 
motion of the thoracolumbar spine equaling 164 degrees.

4.  From October 14, 2009, the Veteran's low back disorder has 
been manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees.
5.  The evidence does not establish that the Veteran has 
experienced incapacitating episodes of back pain requiring 
complete bed rest.

6.  The Veteran's low back disorder is not manifested by 
ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to May 19, 2006, the criteria for an initial rating in 
excess of 10 percent for osteoarthritis of the lumbar spine with 
degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5242 (2009).

2.  From May 19, 2006, to October 13, 2009, the criteria for a 
staged rating in excess of 20 percent for osteoarthritis of the 
lumbar spine with degenerative disc disease were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2009).

3.  From October 14, 2009, the criteria for a staged rating in 
excess of 40 percent for osteoarthritis of the lumbar spine with 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  The VCAA provides, among 
other things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include (1) the Veteran's status; (2) 
the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

A June 2009 VCAA notice substantially satisfied most of the 
provisions of 38 U.S.C.A. § 5103(a).  The Veteran was informed 
about the information and evidence not of record that was 
necessary to substantiate his claims; the information and 
evidence that VA would seek to provide; the information and 
evidence the Veteran was expected to provide; and the information 
required by Dingess.  However, the RO did not issue this notice 
until after the provision of the June 2006 rating decision from 
which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in this 
case; however, subsequent to the issuance of VCAA notice, the RO 
re-adjudicated the Veteran's claims, as demonstrated by the 
November 2009 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing a fully compliant 
VCAA notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield 
III) (holding that a statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a re-adjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a re-
adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) 
(Mayfield II).

Also, the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the essential fairness of the 
adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service and 
VA treatment records to assist the Veteran with his claims.  
There is no indication of any additional relevant evidence that 
has not been obtained.  The Veteran was provided with VA 
examinations that were thorough and productive of medical 
findings allowing for the rating of the disorder on appeal.  As 
such, there is no duty to provide an additional examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial and Staged Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  As such, there must be 
consideration of the entire time period involved and the 
assignment of staged ratings where warranted.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the Board will 
consider all evidence of record.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Disabilities of the spine usually are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable anklylosis of the entire thoracolumbar spine.  A 100 
percent disability rating is assigned for unfavorable ankylosis 
of entire spine.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.

The VA also must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the respective Veteran's 
claims.

Records obtained from the Social Security Administration (SSA) 
indicate that the Veteran was treated for his back disorder 
during the period between his discharge from service and the 
filing of his claim.  These records are dated form 1980 to 1983 
and do not relate to the severity of the Veteran's low back 
disorder in the time period from May 18, 2004 to the present.

The Veteran filed a claim for service connection for a low back 
disorder in May 2004.  The RO granted service connection in a 
decision dated in June 2006 and assigned a 10 percent disability 
rating.  The Veteran appealed, seeking a higher rating.
In a November 2004 VA examination report, the Veteran indicated 
experiencing constant back pain, which was burning, aching, and 
numbing in nature.  On a scale of one to 10, he rated the pain as 
a four.  The Veteran stated that the pain could be elicited by 
physical activity or stress, and eased by rest.  He reported that 
his low back disability did not cause incapacitation, and that he 
was able to function with the pain by taking medication.

Physical examination of the back revealed no complaints of 
radiating pain on movement.  There was no muscle spasm or 
tenderness.  Range of motion findings were recorded as follows: 0 
to 80 degrees of forward flexion; 0 to 15 degrees of extension; 0 
to 15 degrees of bilateral flexion; and 0 to 15 degrees of 
bilateral rotation.  Pain was noted at the extremes of range of 
motion in all planes.  The examiner noted that the Veteran's 
range of motion was limited by pain, but not fatigue, weakness, 
lack of endurance, or incoordination.  There was no evidence of 
ankylosis of the spine or signs of intervertebral disc syndrome.  
The diagnoses included osteoarthritis of the lumbar spine with 
degenerative disc disease.

In a May 19, 2006 VA examination report, the Veteran reportedly 
told the examiner that he had difficulty finding and maintaining 
employment after service due to his back disorder.  He said that 
his back pain became worse upon movement.  He indicated having 
flare-ups two to three times per week, each lasting a few hours, 
and that he used ibuprofen for relief of pain.  He recalled 
having mild functional impairment during flare-ups and weakness 
of the extremities, but no numbness, bladder complaints, bowel 
complaints, or erectile dysfunction.  He stated that he did not 
use an assistive device for walking and that he could walk one 
block without pain.  The Veteran also reported not being involved 
in any recreational activities, and facing limitations in his 
daily activities such as getting into a bath tub due to flare-
ups.

Physical examination revealed reversed lordosis with tenderness 
in the lumbar area and in the paravertebral muscles.  Range of 
motion findings were recorded as follows: 0 to 60 degrees of 
forward flexion, with pain after repetitive testing beginning at 
40 degrees; 0 to 20 degrees of extension; 0 to 22 degrees of 
bilateral flexion, with pain after repetitive testing beginning 
at 10 degrees bilaterally; and 0 to 20 degrees of bilateral 
rotation.  Pain was noted at the extremes of range of motion in 
all planes.  The examiner noted that the Veteran's range of 
motion was limited by pain, but not fatigue, weakness, or lack of 
endurance.  The clinician found no scoliosis or kyphosis.  X-rays 
showed loss of disc space at L5-S1 with retrolisthesis of S1-L5 
and large end-plate osteophyte.

The Veteran's former spouse, to whom he was married between 
December 1970 and December 1979, submitted a statement in May 
2006.  She reported that the Veteran was fired from several jobs 
during their marriage because he was unable to walk due to his 
back disorder.  

Another former spouse, who had known the Veteran since May 1995, 
submitted a May 2006 statement as well.  She reported that the 
Veteran's back disorder rendered him incapable of walking 
anywhere except short distances. 

In a September 2006 statement, the Veteran reported that he was 
unable to cook, shower, or drive any distance due to back pain.  
He indicated that he was 100 percent disabled.  

In February 2008 the Veteran was treated an emergency room.  He 
complained of back pain and difficulty walking.  His functional 
complaints were consistent with the report of VA examination in 
May 2006.

At a March 2009 Board hearing, the Veteran testified that he 
could not rake his yard, clean his house, or sometimes cook due 
to his back condition.  He stated that, if he had to walk very 
far, both of his legs would become numb as would his feet.  The 
Veteran did not testify that he experiences any incapacitating 
episodes of back pain requiring bed rest, and there are no 
indications of incapacitating episodes in any of the VA 
examination reports. 

In an October 14, 2009 VA medical examination report, the Veteran 
reported that he had difficulty sleeping due to his back pain.  
He also stated that his back disorder made driving impossible.  
He indicated that he could only walk between 100 and 200 feet 
before he had to stop and rest, and that he had back pain with 
prolonged sitting.  He said that pain pills helped a little in 
alleviating his back pain.  He indicated that he did not 
experience flare-ups regarding his back and had not sought 
treatment or evaluation in many years.  

Upon physical examination in October 2009, the examiner noted 
flattening of the normal lumbar lordosis and tenderness to 
palpation in the lumbar area.  No spasms were found.  The Veteran 
walked with an antalgic gait in a forward flexed position and 
could not perform the heel-toe walk.  Range of motion findings 
were recorded as follows: 0 to 30 degrees of forward flexion, 
with pain upon returning to an upright position; 0 to 10 degrees 
of extension, with pain at the endpoint; 0 to 10 degrees of 
bilateral flexion, with stiffness at the endpoint; and 0 to 10 
degrees of bilateral rotation, with stiffness at the endpoint.  
The examiner indicated that the Veteran did not experience any 
additional pain, fatigue, weakness, or incoordination after 
repetitive motion.  The examiner noted that an X-ray, taken a 
week prior, showed grade 1 spondylolisthesis, degenerative 
spondylolisthesis with severe degenerative disc disease L5-S1.  
In summary, the examiner diagnosed grade 1 spondylolisthesis of 
the lumbar spine.  He noted that the Veteran had extremely 
limited range of motion due to stiffness, some due to pain.  He 
indicated that the Veteran did not experience flare-ups or 
incapacitating events, but that the disorder affected him 
constantly.  He stated that the Veteran led an extremely 
sedentary existence, using a walker and occasionally a scooter 
for ambulation.  

Reviewing the evidence of record, the Board finds that an 
increased schedular rating in excess of 10 percent is not 
warranted for the Veteran's low back disorder for the period 
prior to May 19, 2006.  The objective medical evidence from this 
period contains no indication that the Veteran's low back 
disorder was manifested by forward flexion of the thoracolumbar 
spine limited to 60 degrees or less; limitation of the range of 
motion of the entire thoracolumbar spine to 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.   Although the Veteran indicated 
some pain after use, relieved by rest, the record from this 
period did not contain evidence of any back pain on flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors to the extent required for a rating greater than 10 
percent disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Reviewing the evidence of record, the Board finds that a 
schedular rating in excess of 20 percent is not warranted for the 
Veteran's low back disorder for the period from May 19, 2006 to 
October 13, 2009.  The objective medical evidence contains no 
indication that, during that period of time, the Veteran's low 
back disorder was manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The objective 
record shows that the Veteran reported experiencing mild 
functional impairment during flare-ups.  However, the Board notes 
that the assigned schedular criteria already compensates the 
Veteran for painful motion of the back which does not either 
limit forward flexion to 30 degrees or cause such lack of motion 
as to resemble favorable ankylosis of the thoracolumbar spine.  
Overall, the record does not contain sufficient evidence of pain 
on flare-ups, abnormal movement, fatigability, incoordination, or 
any other such factors to the extent required for a rating 
greater than 20 percent disabling.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

Reviewing the evidence of record, the Board finds that a 
schedular rating in excess of 40 percent is not warranted for the 
Veteran's low back disorder for the period from October 14, 2009.  
The objective medical evidence contains no indication that the 
Veteran's low back disorder currently is manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
record does not contain evidence of any pain on flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors to the extent required for a rating greater than 40 
percent disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Extraschedular Ratings

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
back disorder are inadequate.  The ratings assigned under 
Diagnostic Code 5242 are based on the average impairment of 
earning capacity resulting from limitation of back function.  The 
record contains no indication that the Veteran's low back 
disorder, in and of itself, causes him greater difficulty than 
that contemplated by the various percent ratings assigned in this 
decision.  The record also does not contain any indication that 
the Veteran has undergone hospitalization due to his back.  The 
Veteran has not worked since 1982 and has submitted statements 
indicating that his back disorder caused him difficulty with 
employment prior to that time.  However, the evidence does not 
support a contention that the Veteran's back disorder, by itself, 
caused difficulty with the Veteran's employment.  Indeed, the 
Board notes that, in the December 1982 SSA decision, the 
administrative law judge granted disability primarily due to the 
Veteran's peptic ulcer disorder and psychoneurosis.  Also, 
accounts of the Veteran's difficulties with employment nearly 30 
years ago lack probative value in determining the need for 
extraschedular ratings during a period between May 2004 and the 
present.   Therefore, having reviewed the evidence and the 
ratings assigned, the Board finds that the evidence does not show 
such an exceptional disability picture to render the schedular 
evaluations assigned for the Veteran's back disorder to be 
inadequate.   

In short, the record does not indicate that this service-
connected disability on appeal causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

Prior to May 19, 2006, entitlement to an initial rating in excess 
of 10 percent for osteoarthritis of the lumbar spine with 
degenerative disc disease is denied.

From May 19, 2006, to October 13, 2009, entitlement to a staged 
rating in excess of 20 percent for osteoarthritis of the lumbar 
spine with degenerative disc disease is denied.

From October 14, 2009, entitlement to a staged rating in excess 
of 40 percent for osteoarthritis of the lumbar spine with 
degenerative disc disease is denied.  


REMAND

The Court of Appeals for Veterans Claims held that a claim for 
TDIU exists as part of a claim for an increase (whether in an 
original claim or as part of claim for increased rating).  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Also, in a September 2006 
statement, the Veteran indicated that he was 100 percent 
disabled, purportedly due to his back disorder.  The Board notes 
that the Veteran has not consistently worked since December 1982, 
the date he started to receive SSA benefits.  The Veteran 
currently is service-connected for his low back disorder, 
radiculopathy of each respective lower extremity, tinnitus, 
bilateral hearing loss, and status post staph infection of the 
left leg.  The Veteran's combined rating is currently 60 percent.  
A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).  The Board notes that the Veteran 
currently does not meet these criteria.  However, in exceptional 
circumstances, where the Veteran does not meet the aforementioned 
percentage requirements, a total rating may nonetheless be 
assigned upon a showing that the individual is unable to obtain 
or retain substantially gainful employment due to service-
connected disorders.  38 C.F.R. § 4.16(b).  The evidence has 
indicated that the Veteran currently is sedentary due, in part, 
to his low back and radiculopathy disorders.  The Veteran 
testified that he worked primarily either as a laborer or a 
driver.  Considering the evidence of record and the Veteran's 
work history, the Board finds that the Veteran should be provided 
an examination to determine whether the Veteran is unable to 
obtain or retain substantially gainful employment due to his 
service-connected disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must first review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159.  

2.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his service-connected disorders 
since October 2009.  After securing the 
necessary releases, the RO should attempt to 
obtain copies of pertinent treatment records 
identified by the appellant.  

3.  After the above is accomplished, the 
AMC/RO should schedule the Veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as to 
the impact of the Veteran's service connected 
disability on his ability to work.  This 
opinion should be provided without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities.  A 
complete rationale for any opinion expressed 
and conclusion reached should be provided.

4.   After completion of the foregoing, the 
AMC/RO should re-adjudicate the claim.  If 
the benefits sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


